UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7515



DYSHUM MICHAEL JONES,

                                           Petitioner - Appellant,

          versus


GARY MAYNARD, Director of South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-02-2321)


Submitted:   December 16, 2002         Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dyshum Michael Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dyshum Michael Jones, a state prisoner, seeks to appeal the

district court’s order adopting the magistrate judge’s report and

recommendation, and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).   An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”     Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001). We have

reviewed the record and conclude for the reasons stated by the

district court that Jones has not made the requisite showing.   See

Jones v. Maynard, No. CA-02-2321 (D.S.C. filed Sept. 19, 2002;

entered Sept. 20, 2002).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately




                                2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3